Exhibit 10.1
`
FIRST AMENDMENT TO
AMENDED AND RESTATED
INVENTORY LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED INVENTORY LOAN AND SECURITY
AGREEMENT (this “Amendment”) is dated as of June 4, 2008 (the “Closing Date”),
by and between CAPITALSOURCE FINANCE LLC, a Delaware limited liability company,
as secured party (herein referred to as the “Lender”) and SILVERLEAF RESORTS,
INC., a Texas corporation, as debtor (herein referred to as the “Borrower”).
RECITALS
     A. Borrower and Lender have entered into that certain Amended and Restated
Inventory Loan and Security Agreement, dated as of April 28, 2006 (as amended
and modified from time to time, the “Loan Agreement”).
     B. The Borrower and Lender desire to amend the Loan Agreement on the terms
and conditions as hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments to Loan Agreement
     Effective as of the date hereof, the Loan Agreement is hereby amended as
follows:
     2.01 Amendment to Section 1.1. The definition of “Commitment Period” in
Section 1.1 of the Loan Agreement is hereby amended to replace the date
“April 29, 2009” therein with the phrase “April 30, 2010, subject to Borrower’s
right to extend the Commitment Period set forth in Section 2.9 hereof”.
First Amendment to A&R Inventory Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



     2.02 Amendment to Section 1.1. The definition of “Maturity Date” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
          “Maturity Date—means April 30, 2012, subject to Borrower’s right to
extend the Maturity Date set forth in Section 2.9 hereof”.”
     2.03 Amendment to Section 1.1. The definition of “Maximum Loan Amount” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
          “Maximum Loan Amount—means $50,000,000.”
     2.04 Amendment to Section 1.1. The definition of “Prime Rate” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
     “Prime Rate—means the ‘Prime’ rate of interest published each Business Day
in The Wall Street Journal as the ‘Prime Rate.’ The Prime Rate shall adjust
daily and automatically without notice to Borrower. If more than one ‘Prime
Rate’ is published in The Wall Street Journal for a day, the highest of such
‘Prime Rates’ shall be used. If The Wall Street Journal is no longer published
or ceases to publish the ‘Prime Rate’, Lender may substitute another publication
publishing the ‘Prime Rate’, reasonably acceptable to Lender. If ‘Prime Rates’
are no longer generally published or are limited, regulated or administered by a
governmental or quasi-governmental body, Lender may substitute another rate
approximating the ‘Prime Rate’. Notwithstanding the foregoing, in no event shall
the Prime Rate be less than five and one-half percent (5.50%).”
     2.05 Amendment to Section 1.1. The definition of “Receivables Loan” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
     “Receivables Loan—means that certain receivables loan in the aggregate
principal amount of $20,000,000 extended to Borrower and certain of its
Affiliates by Lender pursuant to the Receivables Loan Documentation.”
     2.06 Amendment to Section 1.1. The definition of “Unused Line Fee” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
     “Unused Line Fee—means a fee payable to Lender in an amount calculated as
of the last day of each calendar month equal to one quarter of one percent
(0.250%) per annum of the difference between (a) the Maximum Loan Amount and
(b) the average outstanding principal balance of the Loan during such month.
Notwithstanding the foregoing, the Unused Line Fee shall be waived in the event
the average outstanding principal balance of the Loan is in excess of
$15,000,000 during such month.”
First Amendment to A&R Inventory Loan and Security Agreement

2



--------------------------------------------------------------------------------



 



     2.07 Amendment to Section 1.1. Section 1.1 of the Loan Agreement is hereby
amended to add the definition of “Material Adverse Change” in correct
alphabetical order as set forth below:
     “Material Adverse Change— means any development, event, condition,
obligation, liability or circumstance or set of events, conditions, obligations,
liabilities or circumstances or any change(s) which:  (i) has had, or reasonably
could be expected to have (as determined by Lender), a material adverse effect
upon or change in (a) the legality, validity or enforceability of any Loan
Document, or (b) the validity, perfection or priority of any Lien granted to
Lender under this Agreement or any other Loan Document; (ii) has been, or
reasonably could be expected to be (as determined by Lender), material and
adverse to the value of any of the Collateral or to the business, operations,
prospects, properties, assets, liabilities or condition (financial or otherwise)
of the Borrower (including, without limitation, the termination of any
applicable timeshare, condominium or similar regime whether by consent of the
Timeshare Interest owners, Timeshare Unit owners or otherwise, any modification
or amendment to any Declaration that shall, in the reasonable opinion of Lender,
adversely affect the Collateral, Timeshare Interest, Timeshare Unit, any Resort
or the operations or prospects of any Resort, or the substantial destruction of
any Resort, if not fully insured); or (iii) has materially impaired, or
reasonably could be expected to materially impair (as determined by Lender), the
ability of the Borrower to perform any of the Obligations, or to consummate the
transactions, under the Loan Documents.”
     2.08 Amendment to Section 2.1(a)(vii). Section 2.1(a)(vii) of the Loan
Agreement is hereby amended to replace the amount of “$30,000,000” with the
amount of “$50,000,000”.
     2.09 Amendment to Section 2.3(c). Section 2.3(c) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
     “Limited Voluntary Prepayments. The Loan may not be prepaid in whole during
the Commitment Period. Borrower may prepay the Loan in whole and terminate this
Agreement at any time after the Commitment Period; provided, however, that any
such prepayment in full other than through the payments of Release Prices, or
any termination of this Agreement, shall be subject to a prepayment premium in
an amount equal to $500,000; further provided, that, so long as such prepayment
is not made with the proceeds of a financing provided to Borrower by any other
lender or financial institution (other than a securitization or through a bond
offering), Borrower may prepay the Loan in part so long as the Loan has not been
paid in full and this Agreement has not been terminated, and any such prepayment
shall be subject to no prepayment premium; and further provided, that any such
prepayment of the Loan described in the immediately preceding clause shall not
cause the outstanding principal amount of the Loan to be less than $5,000,000
after giving effect to such prepayment unless, notwithstanding anything to the
contrary in the immediately preceding clause,
First Amendment to A&R Inventory Loan and Security Agreement

3



--------------------------------------------------------------------------------



 



such prepayment is a prepayment of the Loan in full and a termination of this
Agreement (and in which case such prepayment, notwithstanding anything herein to
the contrary, shall be subject to the prepayment premium described above). Any
prepayments in full other than through the payments of Release Prices or any
termination of this Agreement hereunder shall be made only after forty-five
(45) days prior written notice from Borrower to Lender.”
     2.10 Amendment to Section 2.3(e). Section 2.3(e) of the Loan Agreement is
hereby amended to replace the amount of “$30,000,000” with the amount of
“$50,000,000”.
     2.11 Amendment to Section 2. Section 2 of the Loan Agreement is hereby
amended by adding Section 2.9 thereto to read as follows:
     “2.9 Extension Option. Borrower may request that Lender extend each of the
Commitment Period and Maturity Date of the Loan for one (1) additional term of
twelve calendar months in accordance with the requirements below. Such extension
request shall be granted to Borrower upon the satisfaction of the following
conditions:
     (a) Borrower shall have delivered to Lender a written request to extend the
Commitment Period and Maturity Date at least sixty (60), but not more than
ninety (90) calendar days prior to the expiration of the Commitment Period;
     (b) Borrower shall have delivered to Lender concurrently with making the
written extension request in clause (a) above an extension fee equal to the
product of 0.25% and the Maximum Loan Amount;
     (c) no Default or Event of Default shall have occurred at the time of
making the extension request or the commencement of the extension term;
     (d) Borrower shall have executed any reasonable agreements, documents or
amendments to Loan Documents reasonably requested by Lender;
     (e) during the extended term, all terms and conditions of the Loan
Documents (other than the original termination of the Commitment Period or
Maturity Date or this extension option) shall continue to apply; and
     (f) Borrower shall pay all out-of-pocket costs and expenses incurred by
Lender in connection with such extension and Lender’s reasonable attorneys’
fees.”
     2.12 Amendment to Section 7.23. Section 7.23 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
     “7.23 Marketing and Sales Expenses. As of the last day of each fiscal
quarter, Borrower will not permit the four quarter cumulative ratio of Sales and
First Amendment to A&R Inventory Loan and Security Agreement

4



--------------------------------------------------------------------------------



 



Marketing Costs to the Borrower’s net proceeds from the sale of Timeshare
Interests as recorded on the Borrower’s financial statements for the immediately
preceding four (4) consecutive fiscal quarters of the Borrower to equal or
exceed a ratio of .600 to 1; provided, however, that notwithstanding the
foregoing, in the event that Borrower delivers written evidence satisfactory to
Lender that the ratio in this Section 7.23 is no longer required to be tested
under the Textron Facility the covenant contained in this Section 7.23 shall no
longer be required.”
     2.13 Amendment to Section 8.1(d). Section 8.1(d) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
          “(d) Material Adverse Change—any Material Adverse Change; or
     2.14 Amendment to Section 10. Section 10 of the Loan Agreement is hereby
amended to add the following Section 10.21 thereto in its entirety as follows:
          “10.21 Appointment of Servicer.
          (a) Lender may from time to time, at no cost or expense to Borrower,
enter into a servicing agreement (a “Loan Servicing Agreement”) with
CapitalSource or an Affiliate of Lender or CapitalSource (a “Loan Servicer”) to
service and enforce the Loan Documents and collect the Obligations on Lender’s
behalf. Pursuant to the Loan Servicing Agreement, Lender may authorize the Loan
Servicer to take certain actions, perform certain duties and exercise certain
powers on Lender’s behalf under the provisions of the Loan Documents and any
other instruments and agreements referred to in this Agreement, all of to which
Borrower hereby consent.
          (b) The Loan Servicer shall have no duties or responsibilities to
Borrower, but only to Lender and then only as expressly set forth in the Loan
Servicing Agreement. Without limiting the generality of the foregoing, the Loan
Servicer shall have no obligation to make any loans or advances to Borrower.
Neither the Loan Servicer nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by them under this
Agreement or in connection herewith, unless caused by its or their willful
misconduct. The Loan Servicer’s duties shall be mechanical and administrative in
nature; nothing in this Agreement, express or implied, is intended to or shall
be so construed as to impose upon the Loan Servicer any rights or obligations
with respect to the Loan Documents except as expressly set forth herein. Neither
Borrower nor any Guarantor shall in any way be construed to be a third party
beneficiary of any relationship between the Loan Servicer and Lender.
          (c) The Loan Servicer shall be entitled to rely, and shall be fully
protected in relying, upon any communication whether written or oral believed by
it to be genuine and correct and to have been signed, sent or made by
First Amendment to A&R Inventory Loan and Security Agreement

5



--------------------------------------------------------------------------------



 



the proper Person, and, with respect to all legal matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
          (d) Borrower shall be entitled to rely upon any communication whether
written or oral sent or made by the Loan Servicer for and on behalf of Lender
with respect to all matters pertaining to the Loan Documents and Borrower’
duties and obligations hereunder, unless and until Borrower receive written
notice from Lender that the Loan Servicer is no longer servicing the Loan.
          (e) The Loan Servicing Agreement may be terminated at any time without
prior notice to or consent of Borrower, and Lender will notify Borrower within a
reasonable period of time thereafter of such termination. Upon termination of
the Loan Servicing Agreement and failure to replace the Loan Servicing Agreement
with a new servicing agreement, all references herein to the Loan Servicer shall
thereafter mean and refer to Lender.”
ARTICLE III
Conditions Precedent
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Lender, unless specifically waived in writing by Lender:
     (a) Lender shall have received this Amendment, duly executed by the
Borrower and Lender.
     (b) Lender and Borrower shall have entered into an amendment and
restatement of the Receivables Loan Agreement in form and substance satisfactory
to Lender.
     (c) Lender shall have received a commitment and extension fee equal to
$375,000.00.
     (d) Lender shall have received a copy of the resolutions in form and
substance reasonably satisfactory to Lender, of the board of directors of
Borrower authorizing the execution, delivery and performance of this Amendment,
certified by the secretary of the Borrower as of the Closing Date, and such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate.
     (e) The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, and the Loan Documents, shall be true and correct
as of the date hereof, as if made on the date hereof.
First Amendment to A&R Inventory Loan and Security Agreement

6



--------------------------------------------------------------------------------



 



     (f) No Default or Event of Default shall have occurred and be continuing,
unless such Default or Event of Default has been otherwise specifically waived
in writing by Lender.
     (g) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the execution of this Amendment shall be
satisfactory in form and substance to Lender and its counsel.
ARTICLE IV
No Waiver
     4.01 No Waiver. Borrower is hereby notified that irrespective of (i) any
waivers or consents previously granted by Lender regarding the Loan Agreement
and the Loan Documents, (ii) any previous failures or delays of Lender in
exercising any right, power or privilege under the Loan Agreement or the Loan
Documents, or (iii) any previous failures or delays of Lender in the monitoring
or in the requiring of compliance by Borrower with the duties, obligations, and
agreements of Borrower in the Loan Agreement and the Loan Documents, Borrower
will be expected to comply strictly with its duties, obligations and agreements
under the Loan Agreement and the Loan Documents.
     Except as expressly provided in this Amendment, nothing contained in this
Amendment or any other communication between Lender and the Borrower shall be a
waiver of any past, present or future violation, Default or Event of Default of
Borrower under the Loan Agreement or any Loan Document. Similarly, Lender hereby
expressly reserves any rights, privileges and remedies under the Loan Agreement
and each Loan Document that Lender may have with respect to each violation,
Default or Event of Default, and any failure by Lender to exercise any right,
privilege or remedy as a result of the violations set forth above shall not
directly or indirectly in any way whatsoever either (i) impair, prejudice or
otherwise adversely affect the rights of Lender, except as set forth herein, at
any time to exercise any right, privilege or remedy in connection with the Loan
Agreement or any Loan Document, (ii) amend or alter any provision of the Loan
Agreement or any Loan Document or any other contract or instrument, or
(iii) constitute any course of dealing or other basis for altering any
obligation of Borrower or any rights, privilege or remedy of Lender under the
Loan Agreement or any Loan Document or any other contract or instrument. Nothing
in this Amendment shall be construed to be a consent by Lender to any prior,
existing or future violations of the Loan Agreement or any Loan Document.
ARTICLE V
Ratifications, Representations and Warranties
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the Loan Document, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Loan Document are ratified and confirmed
First Amendment to A&R Inventory Loan and Security Agreement

7



--------------------------------------------------------------------------------



 



and shall continue in full force and effect. The Borrower and Lender agree that
the Loan Agreement and the Loan Document, as amended hereby, shall continue to
be legal, valid, binding and enforceable in accordance with their respective
terms.
     5.02 Representations and Warranties. The Borrower hereby represents and
warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all Loan Document executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
the Borrower and will not violate the organizational documents or governing
documents of Borrower; (b) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any Loan Document are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by Lender; and (d) the Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement and the Loan Document, as amended
hereby; (e) Borrower has not amended its organizational documents or its
governing documents since the date of the Loan Agreement.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Loan Document, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Loan Document, and
no investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.
     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Document, and any and all documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Loan
Agreement, as amended hereby, are hereby amended so that any reference in the
Loan Agreement and such Loan Document to the Loan Agreement shall mean a
reference to the Loan Agreement, as amended hereby.
     6.03 Expenses of Lender. As provided in the Loan Agreement, the Borrower
agrees to pay on demand all costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this Amendment and the Loan
Documents executed pursuant hereto, including, without limitation, the costs and
fees of Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any Loan Document, including, without,
limitation, the costs and reasonable fees of Lender’s legal counsel in
connection with any such enforcement or preservation efforts.
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this
First Amendment to A&R Inventory Loan and Security Agreement

8



--------------------------------------------------------------------------------



 



Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and the Borrower and their respective successors and
assigns, except that the Borrower may not assign or transfer any of their rights
or obligations hereunder without the prior written consent of Lender.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by the
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL LOAN DOCUMENT EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND.
     6.10 Final Agreement. THE LOAN AGREEMENT AND THE LOAN DOCUMENT, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER AND LENDER.
     6.11 Release. BORROWER, TOGETHER WITH ITS PARENTS, DIVISIONS, SUBSIDIARIES,
AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND
ASSIGNS, AND EACH OF ITS CURRENT AND FORMER DIRECTORS, OFFICERS, SHAREHOLDERS,
MEMBERS, MANAGERS, PARTNERS, AGENTS, AND EMPLOYEES, AND EACH OF ITS
PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY,
“RELEASORS”) HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER WAIVES AND
DISCHARGES  LENDER AND ITS PARENTS, DIVISIONS, SUBSIDIARIES, AFFILIATES,
MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH
OF ITS CURRENT AND
First Amendment to A&R Inventory Loan and Security Agreement

9



--------------------------------------------------------------------------------



 



FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS,
ATTORNEYS, AGENTS, AND EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS,
SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED
PARTIES”) FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN
WHOLE OR IN PART ON OR BEFORE THE DATE HEROF THAT ANY OF THE RELEASORS MAY NOW
OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES (OR ANY OF THEM), IF ANY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING 
DIRECTLY OR INDIRECTLY FROM THE LOAN AGREEMENT, ANY OF THE LOAN DOCUMENTS, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS, AND/OR
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT AND LOAN DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE.  EACH OF THE RELEASORS  WAIVES THE BENEFITS
OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY
AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH OF THE RELEASORS UNDERSTANDS THAT
THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE
PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND
THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. 
EACH OF THE RELEASORS ACCEPTS THIS POSSIBILITY, AND EACH OF THEM ASSUMES THE
RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION BEING
DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR HEREIN
SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR
RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION.
[The Remainder of this Page Intentionally Left Blank]
First Amendment to A&R Inventory Loan and Security Agreement

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed on the date first
written above.

             
 
  LENDER:    
 
                CAPITALSOURCE FINANCE LLC,         a Delaware limited liability
company    
 
           
 
  By:
Name:   /S/ HEATHER E. MURPHY
 
Heather E. Murphy    
 
  Title:   Senior Counsel    
 
                BORROWER:    
 
                SILVERLEAF RESORTS, INC.,         a Texas corporation    
 
           
 
  By:   /S/ ROBERT M. SINNOTT    
 
           
 
  Name:   Robert M. Sinnott    
 
  Title:   Chief Financial Officer    

First Amendment to A&R Inventory Loan and Security Agreement

11